Filed Pursuant to Rule 424(b)(3) Registration No. 333-161302 PROSPECTUS VIVAKOR, INC. 15,000,000 Shares of Common stock This prospectus will allow us to issue up to 15,000,000 shares of our common stock in a public offering.The proceeds from the sale of these shares will be available for use by the company. Our common stock has been approved for listing on the OTC Electronic Bulletin Board under the symbol “VIVK.OB”. Offering Price Per Share Offering Expenses (1) Proceeds to Our Company Per Share Total $ $ Estimated expenses before payment of any underwriting or placement commissions, discounts or expense. The securities offered in this prospectus involve a high degree of risk. You should consider the risk factors beginning on page 2 before purchasing our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is August 28, 2009. Table of Contents Prospectus Summary 1 Risk Factors 2 Cautionary Note Regarding Forward-Looking Statements 11 Use of Proceeds 12 Capitalization 12 Dilution 12 Market for Common Equity and Related Stockholder Matters 13 Description of Business and Property 13 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Our Management 27 Security Ownership of Certain Beneficial Owners and Management 31 Certain Relationships and Related Party Transactions 31 Description of Capital Stock 32 Plan of Distribution 35 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 36 Legal Opinion 37 Experts 37 Interests of Named Experts and Counsel 37 Additional Information 37 Index to Financial Statements F-1 Unless otherwise specified, the information in this prospectus is set forth as of August 28, 2009, and we anticipate that changes in our affairs will occur after such date. We have not authorized any person to give any information or to make any representations, other than as contained in this prospectus, in connection with the offer contained in this prospectus. If any person gives you any information or makes representations in connection with this offer, do not rely on it as information we have authorized. This prospectus is not an offer to sell our common stock in any state or other jurisdiction to any person to whom it is unlawful to make such offer. PROSPECTUS SUMMARY The following summary highlights selected information from this prospectus and may not contain all the information that is important to you. To understand our business and this offering fully, you should read this entire prospectus carefully, including the financial statements and the related notes beginning on page F-1.
